Per Curiam.
Plaintiff brought this action in the district court for Scotts Bluff county to recover for damages alleged to have been suffered by reason of the issuance of a temporary restraining order and injunction in an action wherein James H. Casselman was plaintiff and Porter C. Baker and one Wallace Beatty were defendants. Upon trial in the district court a verdict was returned in favor of plaintiff for the sum of $900, and from a judgment thereon defendants have appealed, and plaintiff has filed a cross-appeal.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.